DETAILED ACTION
Claims 1-23 are pending in the present application. Claims 1, 10 and 18 were amended in the response filed 07 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cucerzan et al. US Patent Application Publication No. 2006/0161542 A1.

Regarding claim 1, Cucerzan et al. teaches the following:
A method for refactoring document content and deriving relationships therefrom,  [note: Abstract, “systems and methods that provide search and/or query-relevant information and/or links thereto to a user … summary information that can be included … web search utility along with a search word, phrase, sentence, etc. to search over a data repository to locate and retrieve data that satisfies the search criteria.” ] comprising: 
obtaining a document based on a search query [note: paragraph 0026 “The search results can include various files, documents, web pages, etc., obtained from various storage media as described below.; paragraph 0027, “analyzer component 110 can be invoked to obtain summary information from pages, documents, files, etc., that satisfy the search criteria.” ];
for each page of a document to be processed: processing a page of the document by a processing engine to create a summary and metadata relating to the page [note: paragraph 0028, “the rich information can be created by information generating mechanism… summary information can include specific text (e.g., words, phrases, sentences …”; paragraph 0030 creating summary  ]; 
determining a keyphrase relating to the summary, the determining performed by the processing engine [note:  paragraph 0032 determines relevant information; paragraph 0033 data includes summary information; paragraph 0036 returning results ]; 
generating links to other content based on the keyphrase, the generating performed by the processing engine; and storing the summary, the keyphrase, the links, and the metadata [note: paragraph 0023, search and/or query generates a snippet and returns it and/or a link thereto to the use; paragraph 0037 returning results and links; paragraph 0007, “automatic information generation mechanism”; paragraph 0044 storing snippets (summary); paragraph 0040 various storage mediums; also note figures 7 and 8 ].

Claim 2: The method of claim 1, wherein the processing the page is automatically performed by a machine learning algorithm [note: paragraph 0007, “automatic information generation mechanism”].
Claim 3: The method of claim 2, wherein the machine learning algorithm provides feedback to the processing engine for processing subsequent documents [note: paragraph 0046, intelligent component provides means for reasoning various techniques may be implemented].
Claim 4: The method of claim 3, wherein the feedback includes any one or more of: settings of a user, usage statistics of the user, a word frequency count, a syntax score, a semantic score, or a lexical score  [note: paragraph 0046, intelligent component provides means for reasoning various techniques may be implemented; paragraph 0041, means for ranking and determining relevancy; paragraph 0030 provides relevant summary].
Claim 5: The method of claim 1, further comprising: processing a search term by a search engine, including: retrieving a page of a document that contains the search term; and returning only the page that contains the search term and not the entire document that contains the search term [note: paragraph 0044 “ability to present a portion of a page”, most relevant parts].
Claim 6: The method of claim 5, wherein the search term includes the keyphrase [note: paragraph 0049 phrase].
Claim 7: The method of claim 5, wherein: the search term includes the keyphrase and metadata; and the search engine is configured to automatically extract the metadata from the search term [note: paragraph 0041 can extract meta-tags].
Claim 8: The method of claim 5, wherein the processing the search term further includes performing a semantic search on the search term to retrieve pages that contain terms similar to the search term [note: paragraph 0046, intelligent component provides means for reasoning various techniques may be implemented].

The limitations of claims 10-17 and 18-22 parallel claims 1-8; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  9, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al. US Patent Application Publication No. 2006/0161542 A1 in view of Zhang et al. Abstractive Cross-Language Summarization via Translation Model Enhanced Predictive Argument Structure Fusing.

Although Cucerzan et al. teach the invention substantially as applied to independent claims 1, 10 and 18, they do not teach dependent claims 9, 17 and 23. However Zhang et al. teach the feature as follows:

Claim 9: The method of claim 5, wherein the processing the search term further includes automatically translating the retrieved page into a user's preferred language [note: Abstract, “Cross-language multidocument summarization is the task to generate a summary in a target language (e.g., Chinese) from a collection of documents in a different source language (e.g., English).”, page 1842, section I Introduction producing a summary in a different target language from a document collection ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimization of searches through use of document summaries. Zhang et al. further depicts how the use of summaries are applied to document translations to enhance the retrieval process in understanding documents or information in another language.
The limitations of claims 17 and 23 parallel claim 9; therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants amendment overcomes rejection cited under 35 USC 112 second paragrapgh, however upon an updated search a new rejection is cited under prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169